DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Aitken on 05/19/2022.
The application has been amended as follows:
In the claims:
“and outer” in claim 12, line 5 has been changed to -- and the outer --.
“that when” in claim 12, line 18 has been changed to -- that, when --.
“instruction” in claim 18, line 2 has been changed to -- instructions --.

Allowable Subject Matter
Claims 12-16, 18, and 20 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 12, the prior art taken alone or in combination fails to disclose or render obvious a processor configured to: a) direct a traversal actuator to move a casing grabber to a downstream position proximate to an inner expansion plug; b) while in the downstream position, direct one or more grabber actuators of the casing grabber to activate; c) while the one or more grabber actuators is activated, direct the traversal actuator to move the casing grabber to an upstream position proximate to a product feed conduit; d) direct a casing cutter to perform a cutting action; and c1) after c) and before d), direct the traversal actuator or another actuator to retreat the casing grabber by a retreat distance towards the downstream position.
The combination of these limitations makes independent claim 12 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731